Case: 17-15235   Date Filed: 08/16/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-15235
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:17-cv-61301-KMM



JASON T. DEATON,

                                                            Plaintiff-Appellant,

                                versus

STATE OF FLORIDA,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 16, 2018)

Before TJOFLAT, JORDAN and HULL, Circuit Judges.

PER CURIAM:
              Case: 17-15235     Date Filed: 08/16/2018    Page: 2 of 3


      Jason Deaton, a Florida prisoner proceeding pro se, appeals the District

Court’s dismissal of his complaint for failing to comply with a court order

regarding the timely filing of a joint scheduling report and failing to request an

extension. On appeal, Deaton does not address the reason for the dismissal of his

complaint. Rather, he contends that it was “obvious” from the title of his

complaint that he was requesting proof of subject matter jurisdiction of his state

criminal prosecution under the District Court’s federal question jurisdiction.

      The decision to dismiss for want of prosecution lies within the trial court’s

discretion and can be reversed only for an abuse of discretion. McKelvey v. AT&T

Techs., Inc., 789 F.2d 1518, 1520 (11th Cir. 1986). The abuse-of-discretion

standard of review requires us to affirm unless we find that the district court made

a clear error of judgment or applied the wrong legal standard. Rance v. Rocksolid

Granit USA, Inc., 583 F.3d 1284, 1286 (11th Cir. 2009).

      Pro se pleadings are liberally construed, but issues not briefed on appeal are

nonetheless deemed abandoned. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir.

2008); Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). If a plaintiff fails

to comply with a court order, the district court may sua sponte dismiss the case

based on either Federal Rule of Civil Procedure 41(b) or its inherent power to

manage the docket. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337

(11th Cir. 2005). Dismissal upon disregard of an order—especially where, as here,


                                          2
               Case: 17-15235     Date Filed: 08/16/2018    Page: 3 of 3


the litigant has been forewarned—is generally not an abuse of discretion. Moon v.

Newsome, 863 F.2d 835, 837 (11th Cir. 1989). Moreover, such a dismissal without

prejudice generally does not constitute an abuse of discretion because the affected

party may simply re-file. See Dynes v. Army Air Force Exch. Serv., 720 F.2d
1495, 1499 (11th Cir. 1983).

      Here, Deaton has abandoned any challenge to the District Court’s dismissal

of his claim for failure to follow its order requiring the filing of a joint scheduling

report. Even liberally construed, Deaton’s brief makes no argument about his

failure to file a joint scheduling report or request an extension. Regardless, the

District Court did not abuse its discretion by dismissing Deaton’s complaint for

failure to follow a court order because Deaton was forewarned and the dismissal

was without prejudice.

      AFFIRMED.




                                           3